Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
August 23, 2012 by and among Richard O. Jones (“Executive”), Provident Bank (the
“Bank”) and Provident New York Bancorp (“Parent”; and together with the Bank,
the “Company”). The Company, Parent and Executive are sometimes referred to
collectively herein as “the Parties.”

WHEREAS, Executive has been employed by the Company pursuant to an Employment
Agreement dated as of December 15, 2008 (as amended, the “Employment
Agreement”); and

WHEREAS, the Parties desire to enter into this Agreement providing for
Executive’s resignation from employment by the Company effective October 1, 2012
(“Resignation Date”);

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the Parties, it is agreed as
follows:

1. Executive hereby resigns from employment by the Company as of the Resignation
Date, and from and after the Resignation Date, Executive will not hold himself
out to any person or entity as being an employee, officer, director,
representative, or agent of the Company.

2. Simultaneous with the execution of this Agreement, the Parties have entered
in to the Independent Contractor Agreement attached hereto as Attachment A. The
Independent Contractor Agreement shall become null and void unless (a) Executive
executes and delivers a copy of the Release Agreement attached hereto as
Attachment B (“Release Agreement”) on or after October 1, 2012 and (b) the
Effective Date (as defined in the Release Agreement) of such Release occurs on
or before October 10, 2012.

3. Subject to paragraph 4 of this Agreement and the terms of the Employment
Agreement, Executive shall, upon and after the Resignation Date (but, for sake
of clarity, subject to Section 7(f) of the Employment Agreement), be entitled to
receive the compensation and benefits provided for under Sections 7(b)(i)
through 7(b)(ix) of the Employment Agreement (such payments and benefits, other
than the payment of accrued and unpaid base salary and benefit plan entitlements
under Sections 7(b)(i) and 7(b)(ii) of the Employment Agreement, being the
“Severance Benefits”) and with respect to such payments and benefits Executive
agrees as follows: (a) the amount provided for under Section 7(b)(iv) will be
$220,002; (b) no amount with be paid pursuant to Section 7(b)(v); (c) the amount
provided for under Section 7(b)(vi) will be $9,573; (d) the amount provided for
under Section 7(b)(vii) will be $888; and (e) the amount provided for under
Section 7(b)(viii) will be $84,378. Except as provided for in this paragraph 3
or in the Independent Contractor Agreement, Executive shall have no right to
receive any other compensation, benefits, or other consideration under this
Agreement, the Employment Agreement, or otherwise.

4. Notwithstanding anything to the contrary herein, Executive’s entitlement to
the Severance Benefits shall be subject to and contingent upon Executive
(a) executing and delivering to the Company on or after October 1, 2012, a copy
of the Release Agreement, and the Effective Date for such Release Agreement
occurs on or before October 10, 2012 and (b) if Executive provides services
under the Independent Contractor Agreement, (i) executing and delivering to the
Company upon or after termination of the Independent Contractor Agreement, a
second copy of the Release Agreement and (ii) the Effective Date for such
Release Agreement occurring within ten days after termination of the Independent
Contractor Agreement.



--------------------------------------------------------------------------------

5. Executive acknowledges and agrees that Sections 10 (Confidentiality), 11
(Non-Solicitation; Non-Competition; Post-Termination Cooperation), and 12
(Additional Termination and Suspension Provisions) of the Employment Agreement
shall continue in full force and effect.

6. Executive agrees that he will not publicly make or publish any adverse,
disparaging, untrue, or misleading statement or comment about the Company or any
of its officers, directors, employees, or agents. The Company agrees to instruct
its directors, officers, and senior management not to publicly make or publish
any adverse, disparaging, untrue, or misleading statement or comment about
Executive. In the event that a prospective employer of Executive’s contacts the
Company, the Company shall respond by providing only Executive’s dates of
employment, title, last salary, and stating that he resigned to pursue other
opportunities.

7. This Agreement sets forth the entire agreement between the Company and
Executive and, except as expressly provided in this Agreement, supersedes any
and all prior agreements or understandings between the Company and Executive
pertaining to the subject matter hereof. In reaching this Agreement, neither the
Company nor Executive has relied upon any representation or promise except those
set forth herein. If any provision, or portion of a provision, of this Agreement
is held to be invalid or unenforceable for any reason, the remainder of the
Agreement shall remain in full force and effect, as if such provision, or
portion of such provision, had never been contained herein. The unenforceability
or invalidity of a provision of the Agreement in one jurisdiction shall not
invalidate or render that provision unenforceable in any other jurisdiction.

8. This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the Parties.

9. This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles, and Executive consents to venue
and exclusive personal jurisdiction in the state and federal courts of the State
of New York for any proceeding arising out of or relating to this Agreement.

10. Executive acknowledges that he has read each and every section of this
Agreement and that he understands his rights and obligations under this
Agreement. Executive acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and that
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.

11. This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.

12. This Agreement shall be binding upon Executive and upon Executive’s heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of the Company, and its representatives, executors,
successors, and assigns. This Agreement shall be binding upon the Company and
upon the Company’s assigns and shall inure to the benefit of Executive and his
heirs, administrators, representatives, executors, successors, and assigns.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) set forth below.

Richard O. Jones

 

/s/ Richard O. Jones

   

Date: 08/23/12

Provident New York Bancorp    

By: /s/ Jack L. Kopnisky

   

Date: 08/23/12

President & CEO     Provident Bank    

By: /s/ Jack L. Kopnisky

   

Date: 08/23/12

President & CEO    

 

3



--------------------------------------------------------------------------------

Attachment A

INDEPENDENT CONTRACTOR AGREEMENT

THIS AGREEMENT, made as of the      day of August, 2012, by and between
Provident Bank, and Provident New York Bancorp (together the “Company”), and
Richard O. Jones (the “Contractor”).

WHEREAS, Contractor possesses valuable knowledge and skills that have
contributed and are likely to continue to contribute to the successful operation
of the Company’s business; and

WHEREAS, the Company and Contractor have agreed to execute and deliver this
Agreement in consideration, among other things, of (i) the access Contractor has
had and will continue to have to confidential or proprietary information of the
Company; (ii) the access Contractor will have to confidential or proprietary
information to be acquired hereafter by the Company; (iii) the willingness of
the Company to make valuable benefits available hereafter to Contractor;
(iv) the Company’s willingness to obligate itself to give Contractor written
notice of any termination of Contractor’s independent contractor status; and
(v) Contractor’s receipt of payments from time to time by the Company; and

WHEREAS, the Company desires to procure the services of Contractor, and
Contractor is willing to be engaged by the Company, upon the terms and subject
to the conditions hereinafter set forth;

NOW, THEREFORE, intending to be legally bound, the Company agrees to engage
Contractor, and Contractor hereby agrees to be engaged by the Company, upon the
following terms and conditions:

ARTICLE I

INDEPENDENT CONTRACTOR

1.01. Independent Status. Contractor is hereby engaged by the Company to
complete the projects assigned from time to time by the Company’s Chief
Executive Officer or his designee, and as such, shall use his best skills and
abilities to complete the assigned duties hereunder and in the performance of
such other tasks as may be requested of him from time to time by the officers of
the Company. Contractor acknowledges that at all times he/she shall be legally
independent from the Company and that nothing contained in this Agreement shall
in any way be construed to create an employment relationship. Contractor
warrants that he/she is in full compliance with all federal, state and local
laws which regulate his/her business, that he/she has procured all legally
required insurance coverage necessary for the operation of his/her business.

1.02. Term. This Contract shall commence as of October 1, 2012 and shall
continue until March 31, 2013, unless sooner terminated as provided herein.

1.03. Remuneration. During the term of this Contract, remuneration shall be paid
to Contractor at the rate of $136.00 dollars per hour for each hour the
Contractor performs services for the Company. The rate of remuneration to be
paid to Contractor may be adjusted in the sole discretion of the Company;
however, any such change must be communicated to the Contractor at least one
week before it is effective.

1.04. Fringe Benefits. During the term of this Contract, no benefits, other than
the remuneration described above, shall be provided to the Contractor.
Contractor acknowledges that as an independent contractor he/she has no claim to
any of the fringe benefits offered to the employees of the Company and hereby
waives any claim to such benefits.



--------------------------------------------------------------------------------

ARTICLE II

TERMINATION

2.01. Death. If the Contractor dies during the term of this Contract, this
Contract shall terminate and all obligations of the Company hereunder, other
than any obligations with respect to the payment of accrued and unpaid
remuneration until the time of death, shall terminate.

2.02. Company Termination.

(a) For Cause. If the Company, acting in good faith and upon reasonable grounds,
determines that Contractor has failed to perform his/her duties hereunder or
under law, has violated any of the agreements, covenants, terms or conditions
hereunder or has engaged in conduct which has injured or would injure the
business or reputation of the Company or otherwise adversely affect its
interests, then, and in such event, the Company may, by written notice to
Contractor, immediately terminate this Contract Upon delivery to Contractor of
such notice, together with payment of any payments accrued under Section 1.03,
the Contractor’s status and all obligations of the Company hereunder shall
immediately terminate. The obligations of Contractor under Article III shall
continue notwithstanding termination of Contractor’s status as an independent
contractor pursuant to this Section 2.02(a).

(b) Without Cause. This Contract may, upon one week’s prior notice to the
Contractor, be terminated at any time by the Company without cause. Payments to
the Contractor hereunder shall cease effective as of the date of any such
termination. The obligations of Contractor under Article III hereof shall
continue notwithstanding termination of this Contract pursuant to this
Section 2.02(b).

2.03. Contractor Termination. Contractor agrees to give the Company one week’s
prior notice of the termination of this contract with the Company. The
obligations of contractor under Article III hereof shall continue
notwithstanding termination of this Contract pursuant to this Section 2.03.

ARTICLE III

CONTRACTOR’S COVENANTS AND AGREEMENTS

3.01. Non-Disclosure of Confidential Information. Contractor agrees to hold and
safeguard confidential information in trust for the Company, its successors and
assigns and agrees that he/she shall not, without the prior written consent of
the Company, misappropriate or disclose or make available to anyone for use
outside the Company’s organization at any time, either during the term of this
contract with the Company or subsequent to the termination of this contract with
the Company for any reason, including without limitation termination by the
Company for cause or without cause, any confidential information, whether or not
developed by Contractor, except as required in the performance of Contractor’s
duties to the Company.

3.02. Disclosure of Works and Inventions/Assignment of Patents. Contractor shall
disclose promptly to the Company or its nominee any and all works, inventions,
discoveries and improvements related to the business or activities of the
Company and authored, conceived or made by Contractor during the period of this
contract. The contractor hereby assigns and agrees to assign all his/her
interest

 

2



--------------------------------------------------------------------------------

therein to the Company or its nominee in any such works, inventions, discoveries
and improvements. Such obligations shall continue beyond the termination of this
contract with respect to works, inventions, discoveries and improvements
authored, conceived or made by Contractor during the period of this contract,
and shall be binding upon Contractor’s assigns, executors, administrators and
other legal representatives.

3.03. Return of Materials. Upon the termination of this Contract with the
Company for any reason, including without limitation termination by the Company
for cause or without cause, Contractor shall promptly deliver to the Company all
Company property.

3.04. Non-Solicitation of Company’s Clients

(a) The Contractor covenants and agrees that during the period of this Contract,
the Contractor shall not, directly or indirectly, solicit, accept or engage in
any employment, consulting, contracting, or other similar relationship with any
client of Company (as defined below), or any affiliate of any client which would
involve the Contractor in providing services similar to those provided under
this Agreement. For purposes of this Agreement, the term “client” shall mean any
person or entity under contract with Company for services that the contractor
performed work for during the term of Contractor’s period of service with
Company and/or any person or entity to which Company has an outstanding proposal
to provide services for or is in active negotiations with.

3.05. Work Made for Hire. The Contractor recognizes and understands that his/her
duties at the Company may include the preparation of materials, and that any
such materials conceived or written by him/her shall be done as “work made for
hire” as defined and used in the Copyright Act of 1976, 17 U.S.C. Section s 1 et
seq., as amended.

ARTICLE IV

CONTRACTOR’S REPRESENTATIONS AND WARRANTIES

4.01. No Prior Agreements. The Contractor represents and warrants that he/she is
not a party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his/her ability to perform his/her obligations hereunder, including without
limitation any contract, agreement or understanding containing terms and
provisions similar in any manner to those contained in Article III hereof. The
Contractor further represents and warrants that his/her independent contractor
status with the Company will not require him/her to disclose or use any
confidential information belonging to prior employers or other persons or
entities.

4.02. Contractor’s Abilities. The Contractor represents that his/her experience
and capabilities are such that the provisions of Article III will not prevent
him from earning his livelihood, and acknowledges that it could cause the
Company serious and irreparable injury and cost if the Contractor were to use
his ability and knowledge in competition with the Company or to otherwise breach
the obligations contained in Article III.

4.03. Remedies. In the event of a breach by the Contractor of the terms of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by the Contractor and to enjoin the
Contractor from any further violation of this Agreement and to exercise such
remedies cumulatively or in conjunction with all other rights and remedies
provided by law.

 

3



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.01. Authorization to Modify Restrictions. It is the intention of the
Contractor and the Company that the provisions of this Agreement be enforceable
to the fullest extent permissible under law and that the unenforceability of any
provision or necessary modification of any provision in order to conform to
applicable law not render unenforceable or impair the validity of the remaining
provisions. If any provision is deemed invalid or unenforceable, either in whole
or in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision and to alter the bounds thereof in order to
render it valid and enforceable.

5.02. Entire Agreement. This Agreement represents the entire agreement of the
parties relating to the subject matter hereof; provided however, that nothing
herein is intended to amend or supersede any provisions of the Employment
Agreement, dated as of December 15, 2008, as amended, among Contractor,
Provident Bank, and the Provident New York Bancorp, or the Separation Agreement,
dated as of the date hereof by and among Contractor, Provident Bank and
Provident New York Bancorp. This Agreement may be amended only by a writing
signed by each of them.

5.03. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

5.04. Agreement Binding. The obligations of the Contractor under this Agreement
shall be binding on his/her heirs, executors, legal representatives and assigns
and shall inure to the benefit of any successors and assigns of the Company.

(The remainder of this page is intentionally left blank)

 

4



--------------------------------------------------------------------------------

THE CONTRACTOR ACKNOWLEDGES THAT HE/SHE HAS READ AND UNDERSTANDS THE FOREGOING
PROVISIONS AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

 

      PROVIDENT NEW YORK BANCORP Date           PROVIDENT BANK

 

    By:  

 

Date     Jack Kopnisky, Chief Executive Officer     Contractor:

 

   

 

Date      

 

5



--------------------------------------------------------------------------------

Attachment B

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
23rd day of August, 2012 among Provident Bank, Provident New York Bancorp
(together, the “Company”) and Richard O. Jones (“Executive”).

WHEREAS, the Company and Executive are parties to a Separation Agreement, dated
as of August 23, 2012 (the “Separation Agreement”), pursuant to which Executive
is eligible, subject to the terms and conditions set forth in the Separation
Agreement, to receive certain Severance Benefits (as defined in the Separation
Agreement) in connection with Executive’s employment;

NOW, THEREFORE, in consideration of the Bank agreeing to provide the Severance
Benefits to Executive pursuant to the Separation Agreement and entering into the
Independent Contractor Agreement as of the same date as the Separation Agreement
and of other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged by the parties, it is agreed as follows:

1. In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its affiliated companies, and each and all of their
officers, agents, directors, supervisors, employees, representatives, and their
successors and assigns, and all persons acting by, through, under, for, or in
concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act as amended (hereinafter
“ERISA”) (provided that this release does not extend to any vested benefits of
Executive under Company’s pension and welfare benefit plans); the Civil Rights
Act of 1964, as amended (race, color, religion, sex and national origin
discrimination and harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981)
(discrimination); the Age Discrimination in Employment Act of 1967 (hereinafter
“ADEA”), as amended; the Older Workers Benefit Protection Act, as amended; the
Americans With Disabilities Act (hereinafter “ADA”), as amended; § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended, (family leave
matters), any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Executive may now have or may have had, arising from or in any way
whatsoever connected with Executive’s employment, service, or contacts, with
Company or any other of the Released Parties.

2. To the extent permitted by law, Executive agrees that he will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that he will not accept any remedy or recovery arising from any charge filed or
proceedings or investigation conducted by the EEOC or by any state or local
human rights or employment rights enforcement agency relating to any of the
matters released in this Agreement.



--------------------------------------------------------------------------------

3. Older Workers Benefit Protection Act /ADEA Waiver:

(a) Executive acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.

(b) Executive acknowledges that he has been given the opportunity to review and
consider this Agreement for a full twenty-one days before signing it, and that,
if he has signed this Agreement in less than that time, he has done so
voluntarily in order to obtain sooner the benefits of this Agreement.

(c) Executive further acknowledges that he may revoke this Agreement within
seven (7) days after signing it, provided that this Agreement will not become
effective until such seven (7) day period has expired. To be effective, any such
revocation must be in writing and delivered to Company’s principal place of
business by the close of business on the seventh (7th) day after signing the
Agreement and must expressly state Executive’s intention to revoke this
Agreement. Provided that Executive does not timely revoke this Agreement, the
eighth (8th) day following Executive’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

(d) The Parties also agree that the release provided by Executive in this
Agreement does not include a release for claims under the ADEA arising after the
date Executive signs this Agreement.

4. Executive shall promptly turn over to the Company any and all documents,
files, computer records, or other materials belonging to, or containing
confidential or proprietary information obtained from, the Company that are in
Executive’s possession, custody, or control, including any such materials that
may be at Executive’s home.

5. This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, or its agents.

6. This Agreement sets forth the entire agreement between the Company and
Executive pertaining to the subject matter hereof (except as otherwise set forth
herein) and fully supersedes any and all prior agreements or understandings
among the Company and Executive pertaining to the subject matter hereof (except
as otherwise set forth herein). This Agreement cannot be amended, modified, or
supplemented in any respect except by written agreement entered into and signed
by the parties hereto.

7. The Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the principles of conflict of laws.

8. Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

9. The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

 

2



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) set forth below.

Richard O. Jones

 

/s/ Richard O. Jones

     

Date: 08/23/12

Provident New York Bancorp    

By: /s/ Jack L. Kopnisky

   

Date: 08/23/12

President & CEO     Provident Bank    

By: /s/ Jack L. Kopnisky

   

Date: 08/23/12

President & CEO    

 

3